Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
dated as of
November 25, 2008
between
American International Group, Inc.
and
United States Department of the Treasury
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            Article 1 Purchase; Closing        
1.1
  Purchase     1  
1.2
  Closing     1  
1.3
  Interpretation     4  
 
            Article 2 Representations and Warranties
 
           
2.1
  Disclosure     4  
2.2
  Representations and Warranties of the Company     5  
 
            Article 3 Covenants
 
           
3.1
  Consummation of Purchase and Charter Amendment     13  
3.2
  Expenses     15  
3.3
  Sufficiency of Authorized Common Stock; Exchange Listing     15  
3.4
  Certain Notifications Until Closing     15  
3.5
  Information and Confidentiality     15  
 
            Article 4 Additional Agreements
 
           
4.1
  Purchase of Restricted Securities     16  
4.2
  Legends     16  
4.3
  Certain Transactions     18  
4.4
  Transfer of Purchased Securities, the Warrant and Warrant Shares     18  
4.5
  Registration Rights     18  
4.6
  Voting of Warrant Shares     30  
4.7
  Depositary Shares     30  
4.8
  Restriction on Dividends and Repurchases     30  
4.9
  Repurchase of Investor Securities     31  
4.10
  Executive Compensation     33  
4.11
  Restrictions on Lobbying     35  
4.12
  Restrictions on Expenses     35  
4.13
  Risk Management Committee     36  
4.14
  Dividend Rate Adjustment     36  

i 



--------------------------------------------------------------------------------



 



                      Page  
 
            Article 5 Miscellaneous 5.1   Termination     36  
5.2
  Survival of Representations and Warranties     36  
5.3
  Amendment     37  
5.4
  Waiver of Conditions     37  
5.5
  Governing Law: Submission to Jurisdiction, Etc.     37  
5.6
  Notices     37  
5.7
  Definitions     38  
5.8
  Assignment     39  
5.9
  Severability     39  
5.10
  Entire Agreement     39  
5.11
  No Third Party Beneficiaries     39  

     
SCHEDULE A:
  ADDITIONAL TERMS AND CONDITIONS
SCHEDULE B:
  CAPITALIZATION
SCHEDULE C:
  LITIGATION
SCHEDULE D:
  COMPLIANCE WITH LAWS
SCHEDULE E:
  REGULATORY AGREEMENTS

LIST OF ANNEXES

     
ANNEX A:
  FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK
ANNEX B-1:
  FORM OF WAIVER FOR THE SENIOR EXECUTIVE OFFICERS AND THE SENIOR PARTNERS
ANNEX B-2:
  FORM OF WAIVER FOR THE COMPANY
ANNEX C:
  FORM OF OPINION
ANNEX D:
  FORM OF WARRANT

ii 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          Location of Term   Definition Affiliate  
5.7(b)
Agreement  
Recitals
Appraisal Procedure  
4.9(c)(i)
Bankruptcy Exceptions  
2.2(d)
Benefit Plans  
1.2(d)(iv)
Board of Directors  
2.2(f)
Business Combination  
5.8
business day  
1.3
Capitalization Date  
2.2(b)
Certificate of Designations  
1.2(d)(iii)
Charter  
2.2(a)
Closing  
1.2(a)
Closing Date  
1.2(a)
Code  
2.2(n)
Common Stock  
2.1
Company  
Recitals
Company Financial Statements  
2.2(h)
Company Material Adverse Effect  
2.1(a)
Company Reports  
2.2(i)(i)
Company Subsidiary; Company Subsidiaries  
2.2(i)(i)
Control  
4.9(c)(iii)
control; controlled by; under common control with  
5.7(b)
Controlled Group  
2.2(n)
Credit Agreement  
1.2(b)
EESA  
1.2(d)(iv)
Equity Interests  
5.7(b)
ERISA  
2.2(n)
Exchange Act  
2.1(b)
Fair Market Value  
4.9(c)(ii)
FRBNY  
1.2(b)
Fund  
5.7(b)
GAAP  
2.1(a)
Governmental Entities  
1.2(c)
Holder  
4.5(k)(i)
Holders’ Counsel  
4.5(k)(ii)
Indemnitee  
4.5(g)(i)
Information  
3.5(b)
Investor  
Recitals
Junior Stock  
4.8(c)
knowledge of the Company; Company’s knowledge  
5.7(c)

iii 



--------------------------------------------------------------------------------



 



          Location of Term   Definition Last Fiscal Year  
2.1(b)
officers  
5.7(c)
Parity Stock  
4.8(c)
Pending Underwritten Offering  
4.5(l)
Permitted Repurchases  
4.8(a)(ii)
Piggyback Registration  
4.5(a)(iv)
Plan  
2.2(n)
Preferred Stock  
Recitals
Previously Disclosed  
2.1(b)
Proprietary Rights  
2.2(u)
Purchase  
Recitals
Purchase Price  
1.1
Purchased Securities  
Recitals
register; registered; registration  
4.5(k)(iii)
Registrable Securities  
4.5(k)(iv)
Registration Expenses  
4.5(k)(v)
Regulatory Agreement  
2.2(s)
Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415  
4.5(k)(vi)
SEC  
2.1(b)
Securities Act  
2.2(a)
Selling Expenses  
4.5(k)(vii)
Senior Executive Officers  
4.10
Senior Partners  
4.10
Series C Preferred Stock  
2.2(b)
Share Dilution Amount  
4.8(a)(ii)
Shelf Registration Statement  
4.5(a)(ii)
Signing Date  
2.1(a)
Special Registration  
4.5(i)
Stockholder Proposal  
3.1(b)
subsidiary  
5.7(a)
Tax; Taxes  
2.2(o)
Transfer  
4.4
Warrant  
Recitals
Warrant Shares  
2.2(d)

iv 



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
Recitals:
     WHEREAS, American International Group, Inc. (the “Company”) intends to
issue in a private placement 4,000,000 shares of the Series D Fixed Rate
Cumulative Perpetual Preferred Stock (the “Preferred Stock”) and a warrant (the
“Warrant”, and together with the Preferred Stock, the “Purchased Securities”) to
purchase 53,798,766 shares of the Company’s common stock and the United States
Department of the Treasury (the “Investor”) intends to purchase (the “Purchase”)
from the Company the Purchased Securities; and
     WHEREAS, the Purchase will be governed by this Securities Purchase
Agreement (including the Schedules and Annexes hereto) (the “Agreement”).
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
Article 1
Purchase; Closing
     1.1 Purchase. On the terms and subject to the conditions set forth in this
Agreement, the Company agrees to sell to the Investor, and the Investor agrees
to purchase from the Company, at the Closing (as hereinafter defined), the
Purchased Securities for $40,000,000,000 (the “Purchase Price”).
     1.2 Closing.
     (a) On the terms and subject to the conditions set forth in this Agreement,
the closing of the Purchase (the “Closing”) will take place at the location
specified in Schedule A, at the time and on the date set forth in Schedule A, or
as soon as practicable thereafter, or at such other place, time and date as
shall be agreed between the Company and the Investor. The time and date on which
the Closing occurs is referred to in this Agreement as the “Closing Date”.
     (b) Subject to the fulfillment or waiver of the conditions to the Closing
in this Section 1.2, at the Closing (i) the Company will deliver the Preferred
Stock and the Warrant, in each case as evidenced by one or more certificates
dated the Closing Date and bearing appropriate legends as hereinafter provided
for, (ii) upon verification of receipt of the Preferred Stock and Warrant at the
Investor’s custodian, the Investor shall pay the Purchase Price by instructing
the Federal Reserve Bank of New York (the “FRBNY”), acting as fiscal agent of
the Investor, to debit the Investor’s General Account for the Purchase Price,
and the Investor is hereby directed by the Company to pay the Purchase Price
directly to the FRBNY as a credit to the account on the books of the FRBNY
evidencing a prepayment in the amount of the Purchase Price of the Company’s
indebtedness to the FRBNY under the Credit Agreement dated as of September 22,

 



--------------------------------------------------------------------------------



 



2008 between the Company and the FRBNY, as amended from time to time (the
“Credit Agreement”).
     (c) The respective obligations of each of the Investor and the Company to
consummate the Purchase are subject to the fulfillment (or waiver by the
Investor and the Company, as applicable) prior to the Closing of the conditions
that (i) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Purchase shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
purchase and sale of the Purchased Securities as contemplated by this Agreement.
     (d) The obligation of the Investor to consummate the Purchase is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:
     (i) (A) the representations and warranties of the Company set forth in
(x) Section 2.2(g) of this Agreement shall be true and correct in all respects
as though made on and as of the Closing Date, (y) Sections 2.2(a) through
(f) shall be true and correct in all material respects as though made on and as
of the Closing Date (other than representations and warranties that by their
terms speak as of another date, which representations and warranties shall be
true and correct in all material respects as of such other date) and (z)
Sections 2.2(h) through (v) (disregarding all qualifications or limitations set
forth in such representations and warranties as to “materiality”, “Company
Material Adverse Effect” and words of similar import) shall be true and correct
as though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct as of such other date), except to the
extent that the failure of such representations and warranties referred to in
this Section 1.2(d)(i)(A)(z) to be so true and correct, individually or in the
aggregate, does not have and would not reasonably be expected to have a Company
Material Adverse Effect and (B) the Company shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing;
     (ii) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(d)(i) have been satisfied;
     (iii) the Company shall have duly adopted and filed with the Secretary of
State of its jurisdiction of organization or other applicable Governmental
Entity the certificate of designations for the Preferred Stock in substantially
the form attached hereto as Annex A (the “Certificate of Designations”) and such
filing shall have been accepted;

2



--------------------------------------------------------------------------------



 



     (iv) (A) the Company shall have taken all necessary action to effect such
changes to its compensation, bonus, incentive and other benefit plans,
arrangements and agreements (including golden parachute, severance and
employment agreements) (collectively, “Benefit Plans”) with respect to the
Senior Executive Officers (and to the extent necessary for such changes to be
legally enforceable, each of the Senior Executive Officers shall have duly
consented in writing to such changes), as may be necessary, during the period
that the Investor owns any debt or equity securities of the Company acquired
pursuant to this Agreement or the Warrant, in order to comply with Section
111(b) of the Emergency Economic Stabilization Act of 2008 (“EESA”), including
the provisions for Systemically Significant Failing Institutions, as implemented
by guidance or regulation thereunder, including Notice 2008-PSSFI, that has been
issued and is in effect as of the Closing Date, including provisions prohibiting
severance payments to the Senior Executive Officers, (B) the Company shall have
taken all necessary action to effect such changes to its Benefit Plans with
respect to the U.S.-based Senior Partners (and to the extent necessary for such
changes to be legally enforceable, each of the U.S.-based Senior Partners shall
have duly consented in writing to such changes), as may be necessary, during the
period that the Investor owns any debt or equity securities of the Company
acquired pursuant to this Agreement or the Warrant, in order to comply with the
requirements in Section 4.10 of this Agreement, (C) the Company shall have used
its best efforts to take all necessary action to effect such changes to its
Benefit Plans with respect to the other Senior Partners (and to the extent
necessary for such changes to be legally enforceable, to have each of the other
Senior Partners duly consent in writing to such changes), as may be necessary,
during the period that the Investor owns any debt or equity securities of the
Company acquired pursuant to this Agreement or the Warrant, in order to comply
with the requirements in Section 4.10 of this Agreement and (D) the Investor
shall have received a certificate signed on behalf of the Company by a senior
executive officer certifying to the effect that the conditions set forth in
Section 1.2(d)(iv)(A) and (B) have been satisfied;
     (v) each of the Company’s Senior Executive Officers and the U.S-based
Senior Partners shall have delivered to the Investor, and the Company shall have
delivered to the Investor, a written waiver in the form attached hereto as Annex
B-1 (for the Senior Executive Officers and Senior Partners) or Annex B-2 (for
the Company) releasing the Investor and the Company, and in the case of the
Company’s waiver, releasing the Investor, from any claims that such Senior
Executive Officers or Senior Partners may otherwise have against the Company or
the Investor, and in the case of the Company, any claims it may have against the
Investor, in each case as a result of the issuance, on or prior to the Closing
Date, of any such guidance or regulations or as a result of the requirements in
Section 4.10 of this Agreement which require the modification of, and the
agreement of the Company hereunder to modify, the terms of any Benefit Plans
with respect to the Senior Executive Officers and, as applicable, with respect
to the Senior Partners to eliminate or modify any provisions of such Benefit
Plans that would not be in compliance with the requirements of Section 111(b) of
the EESA, including the provisions for Systemically Significant Failing
Institutions, as implemented

3



--------------------------------------------------------------------------------



 



by guidance or regulation thereunder, including Notice 2008-PSSFI, that has been
issued and is in effect as of the Closing Date, and the requirements in
Section 4.10 of this Agreement;
     (vi) the Company shall have delivered to the Investor a written opinion
from counsel to the Company (which may be internal counsel), addressed to the
Investor and dated as of the Closing Date, in substantially the form attached
hereto as Annex C;
     (vii) the Company shall have delivered certificates in proper form or, with
the prior consent of the Investor, evidence of shares in book-entry form,
evidencing the Preferred Stock to the Investor or its designee(s); and
     (viii) the Company shall have duly executed the Warrant in substantially
the form attached hereto as Annex D and delivered such executed Warrant to the
Investor or its designee(s).
     1.3 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules” such reference
shall be to a Recital, Article or Section of, or Annex or Schedule to, this
Agreement. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean any day
except Saturday, Sunday and any day on which banking institutions in the State
of New York generally are authorized or required by law or other governmental
actions to close.
Article 2
Representations and Warranties
     2.1 Disclosure.
     (a) “Company Material Adverse Effect” means a material adverse effect on
(i) the business, results of operation or financial condition of the Company and
its consolidated subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall

4



--------------------------------------------------------------------------------



 



not be deemed to include the effects of (A) changes after the date of this
Agreement (the “Signing Date”) in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its subsidiaries operate, (B) changes or proposed changes after the Signing
Date in generally accepted accounting principles in the United States (“GAAP”)
or regulatory accounting requirements, or authoritative interpretations thereof,
(C) changes or proposed changes after the Signing Date in securities, insurance
and other laws of general applicability or related policies or interpretations
of Governmental Entities (in the case of each of these clauses (A), (B) and (C),
other than changes or occurrences to the extent that such changes or occurrences
have or would reasonably be expected to have a materially disproportionate
adverse effect on the Company and its consolidated subsidiaries taken as a whole
relative to comparable U.S. insurance or financial services organizations), or
(D) changes in the market price or trading volume of the Company’s common stock,
par value $2.50 per share (“Common Stock”), or any other equity, equity-related
or debt securities of the Company or its consolidated subsidiaries (it being
understood and agreed that the exception set forth in this clause (D) does not
apply to the underlying reason giving rise to or contributing to any such
change); or (ii) the ability of the Company to consummate the Purchase and the
other transactions contemplated by this Agreement and the Warrant and perform
its obligations hereunder or thereunder on a timely basis.
     (b) “Previously Disclosed” means information set forth or incorporated in
the Company’s Annual Report on Form 10-K for the most recently completed fiscal
year of the Company filed with the Securities and Exchange Commission (the
“SEC”) prior to the Signing Date (the “Last Fiscal Year”) or in its other
reports and forms filed with or furnished to the SEC under Sections 13(a), 14(a)
or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) on or after
the last day of the Last Fiscal Year and prior to the Signing Date.
     2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor that as of the
Signing Date and as of the Closing Date (or such other date specified herein):
     (a) Organization, Authority and Significant Subsidiaries. The Company has
been duly incorporated and is validly existing and in good standing under the
laws of its jurisdiction of organization, with the necessary power and authority
to own its properties and conduct its business in all material respects as
currently conducted; except as has not had, individually or in the aggregate,
and would not reasonably be expected to have a Company Material Adverse Effect,
the Company has been duly qualified as a foreign corporation for the transaction
of business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification; each subsidiary of the Company that is a “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act of 1933 (the “Securities Act”) has been duly organized and is
validly existing in good standing under the laws of its jurisdiction of
organization. The Restated Certificate of Incorporation of the Company, as
amended (the “Charter”) and bylaws

5



--------------------------------------------------------------------------------



 



of the Company, copies of which have been provided to the Investor prior to the
Signing Date, are true, complete and correct copies of such documents as in full
force and effect as of the Signing Date.
     (b) Capitalization. The authorized capital stock of the Company, and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the Signing Date (the “Capitalization Date”)
is set forth on Schedule B. The outstanding shares of capital stock of the
Company have been duly authorized and are validly issued and outstanding, fully
paid and nonassessable, and subject to no preemptive rights (and were not issued
in violation of any preemptive rights). As of the Signing Date, the Company does
not have outstanding any securities or other obligations providing the holder
the right to acquire Common Stock that is not reserved for issuance, and the
Company has not made any other commitment to authorize, issue or sell any Common
Stock, except as specified on Schedule B and including the Series C Perpetual,
Convertible, Participating Preferred Stock, par value $5.00 per share (the
“Series C Preferred Stock”). Since the Capitalization Date, the Company has not
issued any shares of Common Stock, other than (i) shares issued upon the
exercise of stock options or delivered under other equity-based awards or other
convertible securities or warrants which were issued and outstanding on the
Capitalization Date and disclosed on Schedule B and (ii) shares disclosed on
Schedule B.
     (c) Preferred Stock. The Preferred Stock has been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, such
Preferred Stock will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with all other series or classes of the Company’s preferred
stock, whether or not issued or outstanding, with respect to the payment of
dividends and the distribution of assets in the event of any dissolution,
liquidation or winding up of the Company.
     (d) The Warrant and Warrant Shares. The Warrant has been duly authorized
and, when executed and delivered as contemplated hereby, will constitute a valid
and legally binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity (“Bankruptcy Exceptions”). The shares of Common Stock issuable upon
exercise of the Warrant (the “Warrant Shares”) have been duly authorized and
reserved for issuance upon exercise of the Warrant and when so issued in
accordance with the terms of the Warrant will be validly issued, fully paid and
non-assessable.
     (e) Authorization, Enforceability.
     (i) The Company has the corporate power and authority to execute and
deliver this Agreement and the Warrant and, subject to the approval of its
stockholders described in Section 3.1(b), to carry out its obligations hereunder
and thereunder (which

6



--------------------------------------------------------------------------------



 



includes the issuance of the Preferred Stock, Warrant and Warrant Shares). The
execution, delivery and performance by the Company of this Agreement and the
Warrant and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action on the part of the
Company and its stockholders, and no further approval or authorization is
required on the part of the Company or its stockholders, except as described in
Section 3.1(b). This Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
Bankruptcy Exceptions.
     (ii) The execution, delivery and performance by the Company of this
Agreement and the Warrant and the consummation of the transactions contemplated
hereby and thereby and compliance by the Company with the provisions hereof and
thereof, will not (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) subject to the approval of the Company’s stockholders as
described in Section 3.1(b), its organizational documents or (ii) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any Company Subsidiary is a
party or by which it or any Company Subsidiary may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company Subsidiary or any of their
respective properties or assets except, in the case of clauses (A)(ii) and (B),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.
     (iii) Other than the filing of the Certificate of Designations with the
Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity, any current report on Form 8-K required to be filed with
the SEC, such filings and approvals as are required to be made or obtained under
any state “blue sky” laws, the filing of any proxy statement contemplated by
Section 3.1(b) and such as have been made or obtained, no notice to, filing
with, exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by the Company in
connection with the consummation by the Company of the Purchase except for any
such notices, filings, exemptions, reviews, authorizations, consents and
approvals the failure of which to make or obtain would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.
     (f) Anti-takeover Provisions and Rights Plan. The Board of Directors of the
Company (the “Board of Directors”) has taken all necessary action to ensure that
the transactions

7



--------------------------------------------------------------------------------



 



contemplated by this Agreement and the Warrant and the consummation of the
transactions contemplated hereby and thereby, including the exercise of the
Warrant in accordance with its terms, will be exempt from any anti-takeover or
similar provisions of the Company’s Charter and bylaws, and any other provisions
of any applicable “moratorium”, “control share”, “fair price”, “interested
stockholder” or other anti-takeover laws and regulations of any jurisdiction.
The Company has taken all actions necessary to render any stockholders’ rights
plan of the Company inapplicable to this Agreement and the Warrant and the
consummation of the transactions contemplated hereby and thereby, including the
exercise of the Warrant by the Investor in accordance with its terms.
     (g) No Company Material Adverse Effect. Since the last day of the last
completed fiscal period for which the Company has filed a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K with the SEC prior to the Signing
Date, no fact, circumstance, event, change, occurrence, condition or development
has occurred that, individually or in the aggregate, has had or would reasonably
be expected to have a Company Material Adverse Effect.
     (h) Company Financial Statements. The financial statements of the Company
and its consolidated subsidiaries (collectively, the “Company Financial
Statements”) included or incorporated by reference in the Company Reports filed
with the SEC since December 31, 2006, present fairly in all material respects
the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates indicated therein (or if amended prior to the
Signing Date, as of the date of such amendment) and the consolidated results of
their operations for the periods specified therein; and except as stated
therein, such financial statements (A) were prepared in conformity with GAAP
applied on a consistent basis (except as may be noted therein), (B) have been
prepared from, and are in accordance with, the books and records of the Company
and the Company Subsidiaries and (C) complied as to form, as of their respective
dates of filing with the SEC, in all material respects with the applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto.
     (i) Reports.
     (i) Since December 31, 2006, the Company and each subsidiary of the Company
(each a “Company Subsidiary” and, collectively, the “Company Subsidiaries”) has
timely filed (subject to any permitted extension) all reports, registrations,
documents, filings, statements and submissions, together with any amendments
thereto, that it was required to file with any Governmental Entity (the
foregoing, collectively, the “Company Reports”) and has paid all fees and
assessments due and payable in connection therewith, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect. As of their respective dates of filing, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities. In the
case of each such Company Report filed with or furnished to the SEC, such
Company Report (A) did not, as of its date or if amended prior to the Signing
Date, as of the date of such amendment, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made

8



--------------------------------------------------------------------------------



 



therein, in light of the circumstances under which they were made, not
misleading, and (B) complied as to form in all material respects with the
applicable requirements of the Securities Act and the Exchange Act. With respect
to all other Company Reports, the Company Reports were complete and accurate in
all material respects as of their respective dates. No executive officer of the
Company or any Company Subsidiary has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.
     (ii) The records, systems, controls, data and information of the Company
and the Company Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(i)(ii). The Company (A) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) to ensure that material information relating to the Company, including the
consolidated Company Subsidiaries, is made known to the chief executive officer
and the chief financial officer of the Company by others within those entities,
and (B) has disclosed, based on its most recent evaluation prior to the Signing
Date, to the Company’s outside auditors and the audit committee of the Board of
Directors (x) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting.
     (j) No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(A) liabilities that have arisen since the last fiscal year end in the ordinary
and usual course of business and consistent with past practice and
(B) liabilities that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.
     (k) Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Purchased Securities under the Securities Act,
and the rules and regulations of the SEC promulgated thereunder), which might
subject the offering, issuance or sale of any of the Purchased Securities to
Investor pursuant to this Agreement to the registration requirements of the
Securities Act.

9



--------------------------------------------------------------------------------



 



     (l) Litigation and Other Proceedings. Except (i) as set forth on Schedule C
or (ii) as would not, individually or in the aggregate, reasonably be expected
to have a Company Material Adverse Effect, there is no (A) pending or, to the
knowledge of the Company, threatened, claim, action, suit, investigation or
proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject nor is the Company or any Company Subsidiary subject to
any order, judgment or decree or (B) unresolved violation, criticism or
exception by any Governmental Entity with respect to any report or relating to
any examinations or inspections of the Company or any Company Subsidiaries.
     (m) Compliance with Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such Company Subsidiary. Except as set forth on Schedule D, the
Company and the Company Subsidiaries have complied in all respects and are not
in default or violation of, and none of them is, to the knowledge of the
Company, under investigation with respect to or, to the knowledge of the
Company, have been threatened to be charged with or given notice of any
violation of, any applicable domestic (federal, state or local) or foreign law,
statute, ordinance, license, rule, regulation, policy or guideline, order,
demand, writ, injunction, decree or judgment of any Governmental Entity, other
than such noncompliance, defaults or violations that would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect. Except for statutory or regulatory restrictions of general application
or as set forth on Schedule D, no Governmental Entity has placed any restriction
on the business or properties of the Company or any Company Subsidiary that
would, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.
     (n) Employee Benefit Matters. Except as would not reasonably be expected to
have, either individually or in the aggregate, a Company Material Adverse
Effect: (A) each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
providing benefits to any current or former employee, officer or director of the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) that
is sponsored, maintained or contributed to by the Company or any member of its
Controlled Group and for which the Company or any member of its Controlled Group
would have any liability, whether actual or contingent (each, a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations, including ERISA and the Code;
(B) with respect to each Plan subject to Title IV of ERISA (including, for
purposes of this clause (B), any plan subject to Title IV of ERISA that the
Company or any member of its Controlled Group previously maintained or
contributed to in the six years prior to the Signing Date), (1) no “reportable
event” (within the meaning of Section 4043(c) of ERISA), other than a reportable
event for which the notice period referred to in Section 4043(c) of ERISA has
been waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (2) no

10



--------------------------------------------------------------------------------



 



“accumulated funding deficiency” (within the meaning of Section 302 of ERISA or
Section 412 of the Code), whether or not waived, has occurred in the three years
prior to the Signing Date or is reasonably expected to occur, (3) the fair
market value of the assets under each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on the assumptions used to
fund such Plan) and (4) neither the Company nor any member of its Controlled
Group has incurred in the six years prior to the Signing Date, or reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC in the ordinary course and
without default) in respect of a Plan (including any Plan that is a
“multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(C) each Plan that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
with respect to its qualified status that has not been revoked, or such a
determination letter has been timely applied for but not received by the Signing
Date, and nothing has occurred, whether by action or by failure to act, which
could reasonably be expected to cause the loss, revocation or denial of such
qualified status or favorable determination letter.
     (o) Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (i) the
Company and the Company Subsidiaries have filed all federal, state, local and
foreign income and franchise Tax returns required to be filed through the
Signing Date, subject to permitted extensions, and have paid all Taxes due
thereon, and (ii) no Tax deficiency has been determined adversely to the Company
or any of the Company Subsidiaries, nor does the Company have any knowledge of
any Tax deficiencies. “Tax” or “Taxes” means any federal, state, local or
foreign income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, withholding, alternative or add on minimum, ad
valorem, transfer or excise tax, or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or penalty, imposed by any Governmental Entity.
     (p) Properties and Leases. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens, encumbrances, claims and defects (other than liens, encumbrances,
claims or defects created pursuant to the Guarantee and Pledge Agreement, dated
as of September 22, 2008, between the Company and the FRBNY) that would affect
the value thereof or interfere with the use made or to be made thereof by them.
Except as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect, the Company and the Company Subsidiaries
hold all leased real or personal property under valid and enforceable leases
with no exceptions that would interfere with the use made or to be made thereof
by them.
     (q) Environmental Liability. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect:
     (i) there is no legal, administrative, or other proceeding, claim or action
of any nature seeking to impose, or that would reasonably be expected to result
in the

11



--------------------------------------------------------------------------------



 



imposition of, on the Company or any Company Subsidiary, any liability relating
to the release of hazardous substances as defined under any local, state or
federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
pending or, to the Company’s knowledge, threatened against the Company or any
Company Subsidiary;
     (ii) to the Company’s knowledge, there is no reasonable basis for any such
proceeding, claim or action; and
     (iii) neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, Governmental Entity
or third party imposing any such environmental liability.
     (r) Risk Management Instruments. Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
all derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries or its or their customers,
were entered into (i) only in the ordinary course of business, (ii) in
accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions. Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
     (s) Agreements with Regulatory Agencies. Except as set forth on Schedule E,
neither the Company nor any Company Subsidiary is subject to any material
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any material written agreement, consent agreement or memorandum of
understanding with, or is a party to any commitment letter or similar
undertaking to, or is subject to any capital directive by, or since December 31,
2006, has adopted any board resolutions at the request of, any Governmental
Entity (other than the primary insurance regulators with jurisdiction over the
Company Subsidiaries) that currently restricts in any material respect the
conduct of its business or that in any material manner relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies or procedures, its
internal controls, its management or its operations or business. Each item in
the immediately preceding sentence and without taking into consideration of the
parenthetical provided therein, is referred to herein as a “Regulatory
Agreement.” Neither the Company nor any Company Subsidiary has been advised
since December 31, 2006 by any such Governmental Entity that it is considering
issuing, initiating, ordering, or requesting any such Regulatory Agreement
(other than any such Regulatory Agreement that does not have a Company Material
Adverse Effect). Except as set forth on Schedule E, the Company and each Company
Subsidiary are in compliance in all material respects with each Regulatory
Agreement to which it is party or subject, and neither the

12



--------------------------------------------------------------------------------



 



Company nor any Company Subsidiary has received any notice from any Governmental
Entity indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.
     (t) Insurance. The Company and the Company Subsidiaries are insured with
reputable insurers against such risks and in such amounts as the management of
the Company reasonably has determined to be prudent and consistent with industry
practice. The Company and the Company Subsidiaries are in material compliance
with their insurance policies and are not in default under any of the material
terms thereof, each such policy is outstanding and in full force and effect, all
premiums and other payments due under any material policy have been paid, and
all claims thereunder have been filed in due and timely fashion, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.
     (u) Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and each Company Subsidiary owns or otherwise has the right to
use, all intellectual property rights, including all trademarks, trade dress,
trade names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any or the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since January 1,
2006 alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.
     (v) Brokers and Finders. No broker, finder or investment banker is entitled
to any financial advisory, brokerage, finder’s or other fee or commission in
connection with this Agreement or the Warrant or the transactions contemplated
hereby or thereby based upon arrangements made by or on behalf of the Company or
any Company Subsidiary for which the Investor could have any liability.
Article 3
Covenants
     3.1 Consummation of Purchase and Charter Amendment.
     (a) Subject to the terms and conditions of this Agreement, each of the
parties will use its commercially reasonable efforts in

13



--------------------------------------------------------------------------------



 



good faith to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or desirable, or advisable under applicable
laws, so as to permit consummation of the Purchase as promptly as practicable
and otherwise to enable consummation of the transactions contemplated hereby and
shall use commercially reasonable efforts to cooperate with the other party to
that end.
     (b) The Company shall call a special meeting of its stockholders to vote on
a proposal (the “Stockholder Proposal”) to amend the Company’s Charter to allow
the Preferred Stock to rank senior to the Series C Preferred Stock and any other
series of preferred stock issued by the Company. In connection with such
meeting, the Company shall prepare (and the Investor will reasonably cooperate
with the Company to prepare) and file with the SEC as promptly as practicable
(but in no event more than ten business days after the issuance of the Series C
Preferred Stock) a preliminary proxy statement, shall use its reasonable best
efforts to respond to any comments of the SEC or its staff thereon and to cause
a definitive proxy statement related to such stockholders’ meeting to be mailed
to the Company’s stockholders not more than five business days after clearance
thereof by the SEC. The Company shall notify the Investor promptly of the
receipt of any comments from the SEC or its staff with respect to the proxy
statement and of any request by the SEC or its staff for amendments or
supplements to such proxy statement or for additional information and will
supply the Investor with copies of all correspondence between the Company or any
of its representatives, on the one hand, and the SEC or its staff, on the other
hand, with respect to such proxy statement. If at any time prior to such
stockholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its stockholders such an amendment
or supplement. Each of the Investor and the Company agrees promptly to correct
any information provided by it or on its behalf for use in the proxy statement
if and to the extent that such information shall have become false or misleading
in any material respect, and the Company shall as promptly as practicable
prepare and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with the Investor prior to filing any proxy statement, or
any amendment or supplement thereto, and provide the Investor with a reasonable
opportunity to comment thereon. In the event that the approval of the
Stockholder Proposal is not obtained at such special stockholders meeting, the
Company shall include a proposal to approve such proposal at a meeting of its
stockholders no less than once in each subsequent twelve-month period beginning
on January 1, 2009 until such approval is obtained or made.
     (c) None of the information supplied by the Company or any of the Company
Subsidiaries for inclusion in any proxy statement in connection with any such
stockholders meeting of the Company will, at the date it is filed with the SEC,
when first mailed to the Company’s stockholders and at the time of any
stockholders meeting, and at the time of any amendment or supplement thereof,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.

14



--------------------------------------------------------------------------------



 



     3.2 Expenses. Unless otherwise provided in this Agreement or the Warrant,
each of the parties hereto will bear and pay all costs and expenses incurred by
it or on its behalf in connection with the transactions contemplated under this
Agreement or the Warrant, including fees and expenses of its own financial or
other consultants, investment bankers, accountants and counsel.
     3.3 Sufficiency of Authorized Common Stock; Exchange Listing.
     (a) During the period from the Closing Date until the date on which the
Warrant has been fully exercised, the Company shall at all times have reserved
for issuance, free of preemptive or similar rights, a sufficient number of
authorized and unissued Warrant Shares to effectuate such exercise. Nothing in
this Section 3.3 shall preclude the Company from satisfying its obligations in
respect of the exercise of the Warrant by delivery of shares of Common Stock
which are held in the treasury of the Company. As soon as reasonably practicable
following the Closing, the Company shall, at its expense, cause the Warrant
Shares to be listed on the same national securities exchange on which the Common
Stock is listed, subject to official notice of issuance, and shall maintain such
listing for so long as any Common Stock is listed on such exchange.
     (b) If requested by the Investor, the Company shall promptly use its
reasonable best efforts to cause the Preferred Stock to be approved for listing
on a national securities exchange as promptly as practicable following such
request.
     3.4 Certain Notifications Until Closing. From the Signing Date until the
Closing, the Company shall promptly notify the Investor of (i) any fact, event
or circumstance of which it is aware and which would reasonably be expected to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) except as Previously Disclosed, any
fact, circumstance, event, change, occurrence, condition or development of which
the Company is aware and which, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect;
provided, however, that delivery of any notice pursuant to this Section 3.4
shall not limit or affect any rights of or remedies available to the Investor;
provided, further, that a failure to comply with this Section 3.4 shall not
constitute a breach of this Agreement or the failure of any condition set forth
in Section 1.2 to be satisfied unless the underlying Company Material Adverse
Effect or material breach would independently result in the failure of a
condition set forth in Section 1.2 to be satisfied.
     3.5 Information and Confidentiality.
     (a) Until such time as the Investor ceases to own any Preferred Stock, or
except as otherwise agreed, the Company shall provide the Investor (i) the
information required to be provided by the Company to FRBNY pursuant to
Section 5.04 of the Credit Agreement and within the time periods for delivery
thereof specified in the Credit Agreement and (ii) the notices required by
Section 5.05 of the Credit Agreement and within the time periods for delivery

15



--------------------------------------------------------------------------------



 



thereof specified in the Credit Agreement. After the termination of the Credit
Agreement, such informational and notice requirements as are provided in
Section 5.04 and Section 5.05 of the Credit Agreement shall remain in full force
and effect until such time as the Investor no longer owns any Preferred Stock.
In addition, until such time as the Investor ceases to own any debt or equity
securities pursuant to this Agreement or the Warrant, or except as otherwise
agreed, the Company shall provide the Investor a bi-annual report on the steps
taken by the Company to comply in all respects with Section 111(b) of the EESA,
including the provisions for Systemically Significant Failing Institutions, as
implemented by any guidance or regulation thereunder, including Notice
2008-PSSFI, and with Section 4.10 of this Agreement. In addition, the Company
shall promptly provide the Investor such other information and notices as the
Investor may reasonably request from time to time.
     (b) The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors and
advisors to hold, in confidence all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the Company furnished or made available to it by the
Company or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (i) previously known by such
party on a non-confidential basis, (ii) in the public domain through no fault of
such party or (iii) later lawfully acquired from other sources by the party to
which it was furnished (and without violation of any other confidentiality
obligation)); provided that nothing herein shall prevent the Investor from
disclosing any Information to the extent required by applicable laws or
regulations or by any subpoena or similar legal process.
Article 4
Additional Agreements
     4.1 Purchase of Restricted Securities. The Investor acknowledges that the
Purchased Securities and the Warrant Shares have not been registered under the
Securities Act or under any state securities laws. The Investor (a) is acquiring
the Purchased Securities pursuant to an exemption from registration under the
Securities Act with no present intention to distribute them to any person in
violation of the Securities Act or any applicable U.S. state securities laws,
(b) will not sell or otherwise dispose of any of the Purchased Securities or the
Warrant Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, and (c) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Purchase and of making an informed
investment decision.
     4.2 Legends.
     (a) The Investor agrees that all certificates or other instruments
representing the Warrant and the Warrant Shares will bear a legend substantially
to the following effect:

16



--------------------------------------------------------------------------------



 



“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”
     (b) In addition, the Investor agrees that all certificates or other
instruments representing the Preferred Stock will bear a legend substantially to
the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS
ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER”
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT
EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER
THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS
INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES
REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.”
     (c) In the event that any Purchased Securities or Warrant Shares (i) become
registered under the Securities Act or (ii) are eligible to be transferred
without restriction in accordance with Rule 144 or another exemption from
registration under the Securities Act (other than Rule 144A), the Company shall
issue new certificates or other instruments representing such

17



--------------------------------------------------------------------------------



 



Purchased Securities or Warrant Shares, which shall not contain the applicable
legends in Sections 4.2(a) and (b) above; provided that the Investor surrenders
to the Company the previously issued certificates or other instruments. Upon
Transfer of all or a portion of the Warrant in compliance with Section 4.4 the
Company shall issue new certificates or other instruments representing the
Warrant, which shall not contain the applicable legend in Section 4.2(b) above;
provided that the Investor surrenders to the Company the previously issued
certificates or other instruments.
     4.3 Certain Transactions. The Company will not merge or consolidate with,
or sell, transfer or lease all or substantially all of its property or assets
to, any other party unless the successor, transferee or lessee party (or its
ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company.
     4.4 Transfer of Purchased Securities, the Warrant and Warrant Shares.
Subject to compliance with applicable securities laws, the Investor shall be
permitted to transfer, sell, assign or otherwise dispose of (“Transfer”) all or
a portion of the Purchased Securities, the Warrant or Warrant Shares at any
time, and the Company shall take all steps as may be reasonably requested by the
Investor to facilitate the Transfer of the Purchased Securities, the Warrant and
the Warrant Shares.
     4.5 Registration Rights.
     (a) Registration.
     (i) Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that as promptly as practicable after notification from the
Investor, and in any event no later than 15 days after such notification, the
Company shall prepare and file with the SEC a Shelf Registration Statement
covering all Registrable Securities (or otherwise designate an existing Shelf
Registration Statement filed with the SEC to cover the Registrable Securities),
and, to the extent the Shelf Registration Statement has not theretofore been
declared effective or is not automatically effective upon such filing, the
Company shall use reasonable best efforts to cause such Shelf Registration
Statement to be declared or become effective and to keep such Shelf Registration
Statement continuously effective and in compliance with the Securities Act and
usable for resale of such Registrable Securities for a period from the date of
its initial effectiveness until such time as there are no Registrable Securities
remaining (including by refiling such Shelf Registration Statement (or a new
Shelf Registration Statement) if the initial Shelf Registration Statement
expires). So long as the Company is a well known seasoned issuer (as defined in
Rule 405 under the Securities Act) at the time of filing of the Shelf
Registration Statement with the SEC, such Shelf Registration Statement shall be
designated by the Company as an automatic Shelf Registration Statement.

18



--------------------------------------------------------------------------------



 



     (ii) Any registration pursuant to Section 4.5(a)(i) shall be effected by
means of a shelf registration on an appropriate form under Rule 415 under the
Securities Act (a “Shelf Registration Statement”). If the Investor or any other
Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 4.5(c); provided that the Company shall not
be required to facilitate an underwritten offering of Registrable Securities
unless the expected gross proceeds from such offering exceed $200 million. The
lead underwriters in any such distribution shall be selected by the Holders of a
majority of the Registrable Securities to be distributed.
     (iii) The Company shall not be required to effect a registration (including
a resale of Registrable Securities from an effective Shelf Registration
Statement) or an underwritten offering pursuant to Section 4.5(a): (A) with
respect to securities that are not Registrable Securities; or (B) if the Company
has notified the Investor and all other Holders that in the good faith judgment
of the Board of Directors, it would be materially detrimental to the Company or
its securityholders for such registration or underwritten offering to be
effected at such time, in which event the Company shall have the right to defer
such registration for a period of not more than 45 days after receipt of the
request of the Investor or any other Holder; provided that such right to delay a
registration or underwritten offering shall be exercised by the Company (1) only
if the Company has generally exercised (or is concurrently exercising) similar
black-out rights against holders of similar securities that have registration
rights and (2) not more than three times in any 12-month period and not more
than 90 days in the aggregate in any 12-month period.
     (iv) If during any period when an effective Shelf Registration Statement is
not available, the Company proposes to register any of its equity securities,
other than a registration pursuant to Section 4.5(a)(i) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to the Investor and all other Holders of
its intention to effect such a registration (but in no event less than ten days
prior to the anticipated filing date) and will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten business days after the date of the
Company’s notice (a “Piggyback Registration”). Any such person that has made
such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 4.5(a)(iv) prior to the
effectiveness of such registration, whether or not Investor or any other Holders
have elected to include Registrable Securities in such registration.
     (v) If the registration referred to in Section 4.5(a)(iv) is proposed to be
underwritten, the Company will so advise Investor and all other Holders as a
part of the written notice given pursuant to Section 4.5(a)(iv). In such event,
the right of Investor

19



--------------------------------------------------------------------------------



 



and all other Holders to registration pursuant to Section 4.5(a) will be
conditioned upon such persons’ participation in such underwriting and the
inclusion of such person’s Registrable Securities in the underwriting if such
securities are of the same class of securities as the securities to be offered
in the underwritten offering, and each such person will (together with the
Company and the other persons distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company;
provided that the Investor (as opposed to other Holders) shall not be required
to indemnify any person in connection with any registration. If any
participating person disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Company, the managing
underwriters and the Investor (if the Investor is participating in the
underwriting).
     (vi) If either (x) the Company grants “piggyback” registration rights to
one or more third parties to include their securities in an underwritten
offering under a Shelf Registration Statement pursuant to Section 4.5(a)(ii) or
(y) a Piggyback Registration under Section 4.5(a)(iv) relates to an underwritten
offering on behalf of the Company, and in either case the managing underwriters
advise the Company that in their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company will include in
such offering only such number of securities that in the reasonable opinion of
such managing underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (A) first, in the case of a Piggyback Registration under
Section 4.5(a)(iv), the securities the Company proposes to sell, (B) then the
Registrable Securities of the Investor and all other Holders who have requested
inclusion of Registrable Securities pursuant to Section 4.5(a)(ii) or
Section 4.5(a)(iv), as applicable, pro rata on the basis of the aggregate number
of such securities or shares owned by each such person and (C) lastly, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement; provided, however, that if the Company has, prior
to the Signing Date, entered into an agreement with respect to its securities
that is inconsistent with the order of priority contemplated hereby then it
shall apply the order of priority in such conflicting agreement to the extent
that it would otherwise result in a breach under such agreement.
     (b) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
     (c) Obligations of the Company. The Company shall use its reasonable best
efforts, for so long as there are Registrable Securities outstanding, to take
such actions as are in its control to become a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act)

20



--------------------------------------------------------------------------------



 



and once the Company becomes a well-known seasoned issuer to take such actions
as are in its control to remain a well-known seasoned issuer. In addition,
whenever required to effect the registration of any Registrable Securities or
facilitate the distribution of Registrable Securities pursuant to an effective
Shelf Registration Statement, the Company shall, as expeditiously as reasonably
practicable:
     (i) Prepare and file with the SEC, not later than fifteen (15) days after
the request, a registration statement with respect to such Registrable
Securities and use all commercially reasonable efforts to cause such
registration statement to become effective, or prepare and file with the SEC not
later than ten (10) days after the request a prospectus supplement with respect
to a proposed offering of such Registrable Securities pursuant to an effective
registration statement, subject to Section 4.5(d), and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, use
all commercially reasonable efforts to keep such registration statement
effective and keep such prospectus supplement current until the securities
described therein are no longer Registrable Securities.
     (ii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
     (iii) Furnish to the Holders and any underwriters such number of copies of
the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
     (iv) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
     (v) Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to

21



--------------------------------------------------------------------------------



 



be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.
     (vi) Give written notice to the Holders:
     (A) when any registration statement filed pursuant to Section 4.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;
     (B) of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
     (C) of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;
     (D) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose;
     (E) of the happening of any event that requires the Company to make changes
in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
     (F) if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 4.5(c)(x) cease
to be true and correct.
     (vii) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.5(c)(vi)(C) at the earliest practicable time.
     (viii) Upon the occurrence of any event contemplated by Section 4.5(c)(v)or
4.5(c)(vi)(E), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4.5(c)(vi)(E)

22



--------------------------------------------------------------------------------



 



to suspend the use of the prospectus until the requisite changes to the
prospectus have been made, then the Holders and any underwriters shall suspend
use of such prospectus and use their reasonable best efforts to return to the
Company all copies of such prospectus (at the Company’s expense) other than
permanent file copies then in such Holders’ or underwriters’ possession. The
total number of days that any such suspension may be in effect in any 12-month
period shall not exceed 90 days.
     (ix) Use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
     (x) If an underwritten offering is requested pursuant to
Section 4.5(a)(ii), enter into an underwriting agreement in customary form,
scope and substance and take all such other actions reasonably requested by the
Holders of a majority of the Registrable Securities being sold in connection
therewith or by the managing underwriter(s), if any, to expedite or facilitate
the underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows”, similar
sales events and other marketing activities), (A) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Shelf Registration Statement, prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested, (B) use its reasonable best efforts to furnish the
underwriters with opinions of counsel to the Company, addressed to the managing
underwriter(s), if any, covering the matters customarily covered in such
opinions requested in underwritten offerings, (C) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that the Investor shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (A) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.

23



--------------------------------------------------------------------------------



 



     (xi) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.
     (xii) Use reasonable best efforts to cause all such Registrable Securities
to be listed on each national securities exchange on which similar securities
issued by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such Registrable Securities to be listed on such
securities exchange as the Investor may designate.
     (xiii) If requested by Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
     (xiv) Timely provide to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
     (d) Suspension of Sales. Upon receipt of written notice from the Company
that a registration statement, prospectus or prospectus supplement contains or
may contain an untrue statement of a material fact or omits or may omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading or that circumstances exist that make
inadvisable use of such registration statement, prospectus or prospectus
supplement, the Investor and each Holder of Registrable Securities shall
forthwith discontinue disposition of Registrable Securities until the Investor
and/or Holder has received copies of a supplemented or amended prospectus or
prospectus supplement, or until the Investor and/or such Holder is advised in
writing by the Company that the use of the prospectus and, if applicable,
prospectus supplement may be resumed, and, if so directed by the Company, the
Investor and/or such Holder shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in the Investor
and/or such Holder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice. The total number of days that any such suspension may
be in effect in any 12-month period shall not exceed 90 days.

24



--------------------------------------------------------------------------------



 



     (e) Termination of Registration Rights. A Holder’s registration rights as
to any securities held by such Holder (and its Affiliates, partners, members and
former members) shall not be available unless such securities are Registrable
Securities.
     (f) Furnishing Information.
     (i) Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
     (ii) It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 4.5(c) that Investor and/or the selling
Holders and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.
     (g) Indemnification.
     (i) The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each Person, if any, that controls a
Holder within the meaning of the Securities Act (each, an “Indemnitee”), against
any and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (A) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company by such
Indemnitee for use in connection with such registration statement, including any

25



--------------------------------------------------------------------------------



 



such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (B) offers or sales effected by or on
behalf of such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.
     (ii) If the indemnification provided for in Section 4.5(g)(i) is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.5(g)(ii) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.5(g)(i). No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
     (h) Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities pursuant to Section 4.5(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
with a liquidation preference or, in the case of Registrable Securities other
than Preferred Stock, a market value, no less than an amount equal $200 million;
provided, however, the transferor shall, within ten days after such transfer,
furnish to the Company written notice of the name and address of such transferee
or assignee and the number and type of Registrable Securities that are being
assigned. For purposes of this Section 4.5(h), “market value” per share of
Common Stock shall be the last reported sale price of the Common Stock on the
national securities exchange on which the Common Stock is listed or admitted to
trading on the last trading day prior to the proposed transfer, and the “market
value” for the Warrant (or any portion thereof) shall be the market value per
share of Common Stock into which the Warrant (or such portion) is exercisable
less the exercise price per share.
     (i) Clear Market. With respect to any underwritten offering of Registrable
Securities by the Investor or other Holders pursuant to this Section 4.5, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering, in the case of an underwritten offering of Common Stock
or Warrants,

26



--------------------------------------------------------------------------------



 



any of its equity securities or, in the case of an underwritten offering of
Preferred Stock, any preferred stock of the Company, or, in each case, any
securities convertible into or exchangeable or exercisable for such securities,
during the period not to exceed ten days prior and 60 days following the
effective date of such offering or such longer period up to 90 days as may be
requested by the managing underwriter for such underwritten offering. The
Company also agrees to cause such of its directors and senior executive officers
to execute and deliver customary lock-up agreements in such form and for such
time period up to 90 days as may be requested by the managing underwriter.
“Special Registration” means the registration of (A) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form) or (B) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or Company Subsidiaries or in connection with dividend reinvestment plans.
     (j) Rule 144; Rule 144A. With a view to making available to the Investor
and Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
     (i) make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the Signing Date;
     (ii) (A) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and (B) if at any time
the Company is not required to file such reports, make available, upon the
request of any Holder, such information necessary to permit sales pursuant to
Rule 144A (including the information required by Rule 144A(d)(4) under the
Securities Act);
     (iii) so long as the Investor or a Holder owns any Registrable Securities,
furnish to the Investor or such Holder forthwith upon request: a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act, and of the Exchange Act; a copy of the most
recent annual or quarterly report of the Company; and such other reports and
documents as the Investor or Holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing it to sell any such securities to the
public without registration; and
     (iv) take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.
     (k) As used in this Section 4.5, the following terms shall have the
following respective meanings:

27



--------------------------------------------------------------------------------



 



     (i) “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.5(h) hereof.
     (ii) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.
     (iii) “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (A) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (B) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3.
     (iv) “Registrable Securities” means (A) all Preferred Stock, (B) the
Warrant (subject to Section 4.5(p)) and (C) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
the foregoing clauses ((A) or (B) by way of conversion, exercise or exchange
thereof, including the Warrant Shares, or share dividend or share split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities will not be Registrable Securities
when (1) they are sold pursuant to an effective registration statement under the
Securities Act, (2) except as provided below in Section 4.5(o), they may be sold
pursuant to Rule 144 without limitation thereunder on volume or manner of sale,
(3) they shall have ceased to be outstanding or (4) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities. No Registrable Securities may
be registered under more than one registration statement at any one time.
     (v) “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.5, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Company’s independent accountants in connection with any regular
or special reviews or audits incident to or required by any such registration,
but shall not include Selling Expenses.
     (vi) “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.
     (vii) “Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements

28



--------------------------------------------------------------------------------



 



of counsel for any Holder (other than the fees and disbursements of Holders’
Counsel included in Registration Expenses).
     (l) At any time, any holder of Securities (including any Holder) may elect
to forfeit its rights set forth in this Section 4.5 from that date forward;
provided, that a Holder forfeiting such rights shall nonetheless be entitled to
participate under Section 4.5(a)(iv) — (vi) in any Pending Underwritten Offering
to the same extent that such Holder would have been entitled to if the holder
had not withdrawn; and provided, further, that no such forfeiture shall
terminate a Holder’s rights or obligations under Section 4.5(f) with respect to
any prior registration or Pending Underwritten Offering. “Pending Underwritten
Offering” means, with respect to any Holder forfeiting its rights pursuant to
this Section 4.5(l), any underwritten offering of Registrable Securities in
which such Holder has advised the Company of its intent to register its
Registrable Securities either pursuant to Section 4.5(a)(ii) or 4.5(a)(iv) prior
to the date of such Holder’s forfeiture.
     (m) Specific Performance. The parties hereto acknowledge that there would
be no adequate remedy at law if the Company fails to perform any of its
obligations under this Section 4.5 and that the Investor and the Holders from
time to time may be irreparably harmed by any such failure, and accordingly
agree that the Investor and such Holders, in addition to any other remedy to
which they may be entitled at law or in equity, to the fullest extent permitted
and enforceable under applicable law shall be entitled to compel specific
performance of the obligations of the Company under this Section 4.5 in
accordance with the terms and conditions of this Section 4.5.
     (n) No Inconsistent Agreements. The Company shall not, on or after the
Signing Date, enter into any agreement with respect to its securities that may
impair the rights granted to the Investor and the Holders under this Section 4.5
or that otherwise conflicts with the provisions hereof in any manner that may
impair the rights granted to the Investor and the Holders under this
Section 4.5. In the event the Company has, prior to the Signing Date, entered
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Investor and the Holders under this Section 4.5 (including
agreements that are inconsistent with the order of priority contemplated by
Section 4.5(a)(vi)) or that may otherwise conflict with the provisions hereof,
the Company shall use its reasonable best efforts to amend such agreements to
ensure they are consistent with the provisions of this Section 4.5.
     (o) Certain Offerings by the Investor. In the case of any securities held
by the Investor that cease to be Registrable Securities solely by reason of
clause (2) in the definition of “Registrable Securities,” the provisions of
Sections 4.5(a)(ii), clauses (iv), (ix) and (x)-(xii) of Section 4.5(c),
Section 4.5(g) and Section 4.5(i) shall continue to apply until such securities
otherwise cease to be Registrable Securities. In any such case, an
“underwritten” offering or other disposition shall include any distribution of
such securities on behalf of the Investor by one or more broker-dealers, an
“underwriting agreement” shall include any purchase agreement entered into by
such broker-dealers, and any “registration statement” or “prospectus” shall
include any offering document approved by the Company and used in connection
with such distribution.

29



--------------------------------------------------------------------------------



 



     (p) Registered Sales of the Warrant. The Holders agree to sell the Warrant
or any portion thereof under the Shelf Registration Statement only beginning
30 days after notifying the Company of any such sale, during which 30-day period
the Investor and all Holders of the Warrant shall take reasonable steps to agree
to revisions to the Warrant to permit a public distribution of the Warrant,
including entering into a warrant agreement and appointing a warrant agent.
     4.6 Voting of Warrant Shares. Notwithstanding anything in this Agreement to
the contrary, the Investor shall not exercise any voting rights with respect to
the Warrant Shares.
     4.7 Depositary Shares. Upon request by the Investor in connection with a
proposed transfer of the Preferred Stock, the Company shall promptly enter into
a depositary arrangement, pursuant to customary agreements reasonably
satisfactory to the Investor and with a depositary reasonably acceptable to the
Investor, pursuant to which the Preferred Stock may be deposited and depositary
shares, each representing a fraction of a Preferred Stock as specified by the
Investor, may be issued. From and after the execution of any such depositary
arrangement, and the deposit of any Preferred Stock pursuant thereto, the
depositary shares issued pursuant thereto shall be deemed “Preferred Stock” and,
as applicable, “Registrable Securities” for purposes of this Agreement.
     4.8 Restriction on Dividends and Repurchases.
     (a) Prior to the earlier of (x) the fifth anniversary of the Closing Date
and (y) the date on which the Preferred Stock has been redeemed in whole or the
Investor has transferred all of the Preferred Stock to third parties which are
not Affiliates of the Investor, neither the Company nor any Company Subsidiary
shall, without the consent of the Investor:
     (i) declare or pay any dividend or make any distribution on the Common
Stock (other than (A) regular quarterly cash dividends of not more than the
amount of the last quarterly cash dividend per share declared or, if lower,
publicly announced an intention to declare, on the Common Stock prior to
November 25, 2008, as adjusted for any stock split, stock dividend, reverse
stock split, reclassification or similar transaction, (B)) dividends payable
solely in shares of Common Stock and (C) dividends or distributions of rights or
Junior Stock in connection with a stockholders’ rights plan); or
     (ii) redeem, purchase or acquire any shares of Common Stock or other
capital stock or other equity securities of any kind of the Company, or any
trust preferred securities issued by the Company or any Affiliate of the
Company, other than (A) redemptions, purchases or other acquisitions of the
Preferred Stock, (B) redemptions, purchases or other acquisitions of shares of
Common Stock or other Junior Stock, in each case in this clause (B) in
connection with the administration of any employee benefit plan in the ordinary
course of business (including purchases to offset the Share Dilution Amount (as
defined below) pursuant to a publicly announced repurchase plan) and consistent
with past practice; provided that any purchases to offset the Share Dilution
Amount shall in no event exceed the Share Dilution Amount, (C) any redemption or

30



--------------------------------------------------------------------------------



 



repurchase of rights pursuant to any stockholders’ rights plan, (D) the
acquisition by the Company or any of the Company Subsidiaries of record
ownership in Junior Stock or Parity Stock for the beneficial ownership of any
other persons (other than the Company or any other Company Subsidiary),
including as trustees or custodians (the “Permitted Repurchases”), and (E)the
exchange or conversion of Junior Stock for or into other Junior Stock or of
Parity Stock or trust preferred securities for or into other Parity Stock (with
the same or lesser aggregate liquidation amount) or Junior Stock, in each case
set forth in this clause (E), solely to the extent required pursuant to binding
contractual agreements entered into prior to the Signing Date or any subsequent
agreement for the accelerated exercise, settlement or exchange thereof for
Common Stock. “Share Dilution Amount” means the increase in the number of
diluted shares outstanding (determined in accordance with GAAP, and as measured
from the date of the Company’s most recently filed Company Financial Statements
prior to the Closing Date) resulting from the grant, vesting or exercise of
equity-based compensation to employees and equitably adjusted for any stock
split, stock dividend, reverse stock split, reclassification or similar
transaction.
     (b) Until such time as the Investor ceases to own any Preferred Stock, the
Company shall not repurchase any Preferred Stock from any holder thereof,
whether by means of open market purchase, negotiated transaction, or otherwise,
other than Permitted Repurchases, unless it offers to repurchase a ratable
portion of the Preferred Stock then held by the Investor on the same terms and
conditions.
     (c) “Junior Stock” means Common Stock, the Series C Preferred Stock (after
the Company’s stockholders approve the amendment described in Section 3.1(b) to
the Charter to have the Preferred Stock rank senior to the Series C Preferred
Stock) and any other class or series of stock of the Company the terms of which
expressly provide that it ranks junior to the Preferred Stock as to dividend
rights and/or as to rights on liquidation, dissolution or winding up of the
Company. “Parity Stock” means the Series C Preferred Stock (before the Company’s
stockholders approve the Charter amendment referred to above) and any class or
series of stock of the Company the terms of which do not expressly provide that
such class or series will rank senior or junior to the Preferred Stock as to
dividend rights and/or as to rights on liquidation, dissolution or winding up of
the Company (in each case without regard to whether dividends accrue
cumulatively or non-cumulatively).
     4.9 Repurchase of Investor Securities.
     (a) Following the redemption in whole of the Preferred Stock held by the
Investor or the Transfer by the Investor of all of the Preferred Stock to one or
more third parties not affiliated with the Investor and so long as the Investor
does not Control the Company, the Company may repurchase, in whole or in part,
at any time any other equity or debt securities of the Company owned by the
Investor or the Warrant or Warrant Shares and then held by the Investor, upon
notice given as provided in clause (b) below, at the Fair Market Value of the
equity security. For the avoidance of doubt, while there is Board of Directors
control (or the potential to gain Board of Directors control as a result of
existing contractual rights) by the

31



--------------------------------------------------------------------------------



 



Investor (or any affiliate of the Investor), the Company may not exercise its
rights under this Section 4.9.
     (b) Notice of every repurchase of equity securities of the Company held by
the Investor shall be given at the address and in the manner set forth for such
party in Section 5.6. Each notice of repurchase given to the Investor shall
state: (i) the number and type of securities to be repurchased, (ii) the Board
of Directors’ determination of Fair Market Value of such securities and
(iii) the place or places where certificates representing such securities are to
be surrendered for payment of the repurchase price. The repurchase of the
securities specified in the notice shall occur as soon as practicable following
the determination of the Fair Market Value of the securities.
     (c) As used in this Section 4.9, the following terms shall have the
following respective meanings:
     (i) “Appraisal Procedure” means a procedure whereby two independent
appraisers, one chosen by the Company and one by the Investor, shall mutually
agree upon the Fair Market Value. Each party shall deliver a notice to the other
appointing its appraiser within 10 days after the Appraisal Procedure is
invoked. If within 30 days after appointment of the two appraisers they are
unable to agree upon the Fair Market Value, a third independent appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers. The decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Company and the Investor; otherwise, the average of all
three determinations shall be binding upon the Company and the Investor. The
costs of conducting any Appraisal Procedure shall be borne by the Company.
     (ii) “Fair Market Value” means, with respect to any security, the fair
market value of such security as determined by the Board of Directors, acting in
good faith in reliance on an opinion of a nationally recognized independent
investment banking firm retained by the Company for this purpose and certified
in a resolution to the Investor. If the Investor does not agree with the Board
of Directors’ determination, it may object in writing within 10 days of receipt
of the Board of Directors’ determination. In the event of such an objection, an
authorized representative of the Investor and the chief executive officer of the
Company shall promptly meet to resolve the objection and to agree upon the Fair
Market Value. If the chief executive officer and the authorized representative
are unable to agree on the Fair Market Value during the 10-day period following
the delivery of the Investor’s objection, the Appraisal Procedure may be invoked
by either party to determine the Fair Market Value by delivery of a written
notification thereof not later than the 30th day after delivery of the
Investor’s objection.

32



--------------------------------------------------------------------------------



 



     (iii) “Control” means the power to direct the management and policies of
the Company, directly or indirectly, whether through the ownership of voting
securities, by contract, by the power to control the Board of Directors or
otherwise.
     4.10 Executive Compensation.
     (a) Until such time as the Investor ceases to own any debt or equity
securities of the Company acquired pursuant to this Agreement or the Warrant,
the Company shall take all necessary action to ensure that its Benefit Plans
with respect to the Senior Executive Officers comply in all respects with
Section 111(b) of the EESA, including the provisions for Systemically
Significant Failing Institutions, as implemented by any guidance or regulation
thereunder, including Notice 2008-PSSFI, that has been issued and is in effect
as of the Closing Date, including but not limited to provisions prohibiting
severance payments to Senior Executive Officers, and shall not adopt any new
Benefit Plan with respect to its Senior Executive Officers that does not comply
therewith. “Senior Executive Officers” means the Company’s “senior executive
officers” as defined in subsection 111(b)(3) of the EESA and regulations issued
thereunder, including the rules set forth in 31 CFR Part 30, that have been
issued and are in effect as of the Closing Date.
     (b) (1) In addition, the Company shall, until such time as the Investor
ceases to own any debt or equity securities of the Company acquired pursuant to
this Agreement or the Warrant, take all necessary action to limit any “golden
parachute payments” to the employees of the Company and the Company Subsidiaries
who as of the Closing Date participate in the Company’s Senior Partners Plan
(other than the Senior Executive Officers) (the “Senior Partners”) to the
amounts permitted by the regulations relating to participants in the EESA
Capital Purchase Program and the guidelines and rules relating thereto,
including the rules set forth in 31 CFR Part 30, that have been issued and are
in effect as of the Closing Date, as if such Senior Partners were Senior
Executive Officers for purposes of the EESA (except that equity denominated
awards settled solely in equity shall not be included in such limit on “golden
parachute payments” to Senior Partners).
          (2) In furtherance of the Company’s commitment to limit golden
parachute payments to Senior Partners as set forth in Section 4.10(b)(1), and to
ensure compliance with the provisions of the EESA Capital Purchase Program and
the guidelines and regulations relating thereto applicable to Senior Partners
pursuant to Section 4.10(b)(1), it is further agreed that the Company shall take
all necessary action to ensure that the sum of (A) a Senior Partner’s annual
bonus for 2009, (B) all retention payments paid or payable to such Senior
Partner under any retention arrangement between the Senior Partner and the
Company for any period ending on or prior to March 31, 2010 and (C) any and all
amounts paid or payable to such Senior Partner in connection with the
termination of such Senior Partner’s employment prior to March 31, 2010 which
would be taken into account in applying the compensation limitation under
Section 4.10(b)(1) above, other than any payments pursuant to outstanding awards
under the Company’s Senior Partners Plan, shall not exceed 3.5 times the sum of
such Senior Partner’s base salary and target annual bonus for 2008. For this
purpose, actual annual bonus for 2009

33



--------------------------------------------------------------------------------



 



and target annual bonus for 2008 will include supplemental bonus and quarterly
cash payments under the Company’s historic quarterly bonus program consistent
with, and in amounts not exceeding, past practice.
          (3) Notwithstanding the other provisions of this Section 4.10(b), the
Company’s obligations under this Section 4.10(b) shall be on a best efforts
basis with respect to the Senior Partners who are not U.S.-based to the extent
of its existing Benefit Plans. Without derogation of the condition set forth in
Section 1.2(d)(v), the Company shall use its best efforts to obtain from all the
Senior Partners and deliver to the Investor prior to the Closing or as promptly
as possible thereafter a waiver in the form attached hereto as Annex B-1.
     (c) Unless the Investor ceases to own any debt or equity securities of the
Company acquired pursuant to this Agreement or the Warrant, the Company shall
take all necessary action to ensure that the annual bonus pools payable to the
Senior Executive Officers and the Senior Partners in respect of each of 2008 and
2009 shall not exceed the average of the annual bonus pools paid to the Senior
Executive Officers and the Senior Partners for 2006 and 2007 (in each case
exclusive of the Company’s historic quarterly bonus program including but not
limited to supplemental bonus and quarterly cash payments, the amount of which
will not increase for any participant) and subject to appropriate adjustment for
new hires and departures.
     (d) For the reasons set forth in Section 4.10(b)(2) above and in
furtherance thereof, the Company shall, as soon as practicable, take all
necessary action to amend its Executive Severance Plan, effective not later than
March 11, 2010, to require that the benefits thereunder will be reduced by any
remuneration attributable to a participant’s subsequent employment during the
relevant severance period.
     (e) The Company confirms that none of (i) the proceeds of the Purchase
Price nor (ii) the funds provided to the Company under the Credit Agreement
(collectively “the Funds”), shall be used to pay annual bonuses, or other future
cash performance awards to executives of the Company or Senior Partners. The
parties desire that this confirmation be auditable and agree that there are a
number of appropriate methods for verifying this confirmation (particularly in
light of expected business changes at the Company). Until the date that any
annual bonuses in respect of 2009 are paid, it is agreed that the test for the
foregoing will be that, at the time when any annual bonuses or cash performance
awards granted after the date of this Agreement are paid to executive officers
or Senior Partners, the Company will have received aggregate dividends,
distributions and other payments from its subsidiaries subsequent to
September 16, 2008 greater than the aggregate amount of such annual bonuses,
such cash performance awards and amounts paid pursuant to AIG’s historic
quarterly bonus program (including but not limited to supplemental bonus and
quarterly cash payments, the amount of which will not increase for any
participant) paid to executive officers and Senior Partners subsequent to that
date. At and after the date that any annual bonuses in respect of 2009 are paid,
the test for the foregoing confirmation will be that, at the time when any
annual bonuses or cash performance awards granted after the date of this
Agreement are vested or otherwise earned by executive officers or Senior
Partners, the aggregate adjusted net income for the relevant year (being the
year in which

34



--------------------------------------------------------------------------------



 



or in respect of which such bonuses or awards are vested or so earned) of the
insurance company subsidiaries of the Company included for such year in the
consolidated financial statements of the Company, excluding any such adjusted
net income that was dividended or otherwise distributed to the Company and taken
into account in satisfying the test under the prior sentence, shall exceed the
aggregate amount of such annual bonuses, such cash performance awards and
amounts pursuant to AIG’s historic quarterly bonus program (including but not
limited to supplemental bonus and quarterly cash payments, the amount of which
will not increase for any participant), in each case vested or otherwise earned
in or in respect of such year. Each party agrees to negotiate in good faith and
promptly at the request of the other to develop additional or alternative
appropriate formulations to test for this confirmation.
     (f) The Company confirms that none of the Funds shall be used to pay any
electively deferred compensation in respect of or otherwise resulting from the
termination of the deferred compensation plans by the Company or the Company
subsidiaries as described in Item 5.02 of the Company’s Current Report on Form
8-K dated November 18, 2008.
     4.11 Restrictions on Lobbying. Until such time as the Investor ceases to
own any Preferred Stock, the Company shall continue to maintain and implement
its comprehensive written policy on lobbying, governmental ethics and political
activity and distribute such policy to all Company employees and lobbying firms
involved in any such activity. Any material amendments to such policy shall
require the prior written consent of the Investor until the Investor no longer
owns any Preferred Stock, and any material deviations from such policy, whether
in contravention thereof or pursuant to waivers provided for thereunder, shall
promptly be reported to the Investor. Such policy shall, at a minimum, (i)
require compliance with all applicable law; (ii) apply to the Company, the
Company Subsidiaries and affiliated foundations; (iii) govern (a) the provision
of items of value to any government officials; (b) lobbying and (c) political
activities and contributions; and (iv) provide for (a) internal reporting and
oversight and (b) mechanisms for addressing non-compliance with the policy.
     4.12 Restrictions on Expenses. Until such time as the Investor ceases to
own any Preferred Stock, the Company shall continue to maintain and implement
its comprehensive written policy on corporate expenses and distribute such
policy to all Company employees. Any material amendments to such policy shall
require the prior written consent of the Investor until such time as the
Investor no longer owns any Preferred Stock, and any material deviations from
such policy, whether in contravention thereof or pursuant to waivers provided
for thereunder, shall promptly be reported to the Investor. Such policy shall,
at a minimum: (i) require compliance with all applicable law; (ii) apply to the
Company and the Company Subsidiaries; (iii) govern (a) the hosting, sponsorship
or other payment for conferences and events, (b) the use of corporate aircraft,
(c) travel accommodations and expenditures, (d) consulting arrangements with
outside service providers, (e) any new lease or acquisition of real estate,
(f) expenses relating to office or facility renovations or relocations and
(g) expenses relating to entertainment or holiday parties; and (iv) provide for
(a) internal reporting and oversight and (b) mechanisms for addressing
non-compliance with the policy.

35



--------------------------------------------------------------------------------



 



     4.13 Risk Management Committee. Within 30 days of the Closing Date, and
until such time as the Investor ceases to own any Preferred Stock, the Warrant
or any other equity or debt securities of the Company, the Company shall
establish and maintain a risk management committee of the Board of Directors
that will oversee the major risks involved in the Company’s business operations
and review the Company’s actions to mitigate and manage those risks.
     4.14 Dividend Rate Adjustment. The dividend rate on the Preferred Stock
beneficially owned at the time by the Investor is subject to adjustment in the
sole discretion of the Secretary of the Department of the Treasury in light of,
inter alia, then-prevailing economic conditions and the financial condition of
the Company, with the objective of protecting the U.S. taxpayer.
Article 5
Miscellaneous
     5.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
     (a) by either the Investor or the Company if the Closing shall not have
occurred by the 30th calendar day following the Signing Date; provided, however,
that in the event the Closing has not occurred by such 30th calendar day, the
parties will consult in good faith to determine whether to extend the term of
this Agreement, it being understood that the parties shall be required to
consult only until the fifth day after such 30th calendar day and not be under
any obligation to extend the term of this Agreement thereafter; provided,
further, that the right to terminate this Agreement under this Section 5.1(a)
shall not be available to any party whose breach of any representation or
warranty or failure to perform any obligation under this Agreement shall have
caused or resulted in the failure of the Closing to occur on or prior to such
date; or
     (b) by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or
     (c) by the mutual written consent of the Investor and the Company.
In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.
     5.2 Survival of Representations and Warranties. All covenants and
agreements, other than those which by their terms apply in whole or in part
after the Closing, shall terminate as of the Closing. The representations and
warranties of the Company made herein or in any certificates delivered in
connection with the Closing shall survive the Closing without limitation.

36



--------------------------------------------------------------------------------



 



     5.3 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each party; provided that the Investor may unilaterally amend
any provision of this Agreement to the extent required to comply with any
changes after the Signing Date in applicable federal statutes. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.
     5.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.
     5.5 Governing Law: Submission to Jurisdiction, Etc. This Agreement, and the
rights and obligations of the parties hereunder, shall be governed by, and
construed and interpreted in accordance with, United States federal law and not
the law of any State. To the extent that a court looks to the laws of any State
to determine or define the United States federal law, it is the intention of the
parties hereto that such court shall look only to the laws of the State of New
York without regard to the rules of conflicts of laws. Each of the parties
hereto agrees (a) to submit to the exclusive jurisdiction and venue of the
United States District Court for the District of Columbia and the United States
Court of Federal Claims for any and all actions, suits or proceedings arising
out of or relating to this Agreement or the Warrant or the transactions
contemplated hereby or thereby, and (b) that notice may be served upon (i) the
Company at the address and in the manner set forth for notices to the Company in
Section 5.6 and (ii) the Investor in accordance with federal law. To the extent
permitted by applicable law, each of the parties hereto hereby unconditionally
waives trial by jury in any legal action or proceeding relating to this
Agreement or the Warrant or the transactions contemplated hereby or thereby.
     5.6 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices to the Company shall be delivered to the address set forth
below, or pursuant to such other instruction as may be designated in writing by
the Company to the Investor. All notices to the Investor shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the Investor to the Company.

37



--------------------------------------------------------------------------------



 



If to the Investor:
United States Department of the Treasury
1500 Pennsylvania Avenue, NW, Room 2312
Washington, D.C. 20220
Attention: Assistant General Counsel (Banking and Finance)
Facsimile: (202) 622-1974
If to the Company:
American International Group, Inc.
70 Pine Street, New York, New York 10270
Attention: General Counsel
Facsimile: (212) 785-2175
Telephone: (212) 770-7000
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street, New York, New York 10004
Attention: Robert W. Reeder III, Michael M. Wiseman
Telephone: (212) 558-4000
     5.7 Definitions.
     (a) When a reference is made in this Agreement to a subsidiary of a person,
the term "subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof; provided that no Fund shall be a subsidiary
for purposes of this Agreement.
     (b) The term “Fund” means any investment vehicle managed by the Company or
an Affiliate of the Company and created in the ordinary course of the Company’s
asset management business for the purpose of selling Equity Interests in such
investment vehicle to third parties. “Equity Interests” means shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity interests in any
entity, and any option, warrant or other right entitling the holder thereof to
purchase or otherwise acquire any such equity interest.
     (c) The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled

38



--------------------------------------------------------------------------------



 



by” and “under common control with”) when used with respect to any person, means
the possession, directly or indirectly, of the power to cause the direction of
management and/or policies of such person, whether through the ownership of
voting securities by contract or otherwise.
     (d) The terms “knowledge of the Company” or “Company’s knowledge” mean the
actual knowledge after reasonable and due inquiry of the “officers” (as such
term is defined in Rule 3b-2 under the Exchange Act, but excluding any Vice
President or Secretary) of the Company.
     5.8 Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of the other party, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except (a) an assignment, in the case of a Business
Combination, as defined below, where such party is not the surviving entity, or
a sale of substantially all of its assets, to the entity which is the survivor
of such Business Combination or the purchaser in such sale and (b) as provided
in Section 4.5. “Business Combination” means merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the
Company’s stockholders.
     5.9 Severability. If any provision of this Agreement or the Warrant, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
     5.10 Entire Agreement. This Agreement (including the Annexes and Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof.
     5.11 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies, except that the
provisions of Section 4.5 shall inure to the benefit of the persons referred to
in that Section.
[Signature Page Follows]

39



--------------------------------------------------------------------------------



 



     In witness whereof, this Agreement has been duly executed and delivered by
the duly authorized representatives of the parties hereto as of the date written
below.

            AMERICAN INTERNATIONAL GROUP, INC.
      By:   /s/ David L. Herzog       Name:   David L. Herzog       Title:  
Executive Vice President and
Chief Financial Officer       UNITED STATES DEPARTMENT OF THE TREASURY
      By:   /s/ Neel Kashkari       Name:   Neel Kashkari       Title:   Interim
Assistant Secretary
for Financial Stability    

Date: November 25, 2008

 



--------------------------------------------------------------------------------



 



SCHEDULE A
ADDITIONAL TERMS AND CONDITIONS
Company Information:
Name of the Company: American International Group, Inc.
Corporate or other organizational form: Corporation
Jurisdiction of Organization: Delaware
Terms of the Purchase:
     Series of Preferred Stock Purchased: Series D Fixed Rate Cumulative
Perpetual Preferred Stock
Per Share Liquidation Preference of Preferred Stock: $10,000
Number of Shares of Preferred Stock Purchased: 4,000,000
Dividend Payment Dates on the Preferred Stock: February 1, May 1, August 1 and
November 1
Number of Warrant Shares: 53,798,766
Exercise Price of the Warrant: Initially $2.50 per share of Common Stock
Closing:

     
Location of Closing:
  Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
 
   
Time of Closing:
  3:00 p.m., New York time
 
   
Date of Closing:
  November 25, 2008

 



--------------------------------------------------------------------------------



 



SCHEDULE B
CAPITALIZATION
Capitalization Date: October 31, 2008
Common Stock
Par value: $2.50 per share
Total Authorized: 5,000,000,000
Outstanding: 2,689,938,313
Subject to warrants, options, convertible securities, etc.: Up to 154,738,080
shares are reserved for issuance pursuant to the Purchase Contract Agreement
between the Company and The Bank of New York, as Purchase Contract Agent, dated
as of May 16, 2008
Reserved for benefit plans and other issuances: 169,420,587
Remaining authorized but unissued: 2,310,061,687
Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above): 22,524
Serial Preferred Stock
Par value: $5.00 per share
Total Authorized: 6,000,000
Outstanding (by series): None
Reserved for issuance: 100,000
Remaining authorized but unissued: 5,900,000

 



--------------------------------------------------------------------------------



 



SCHEDULE C
LITIGATION
List any exceptions to the representation and warranty in Section 2.2(l) of the
Securities Purchase Agreement.
If none, please so indicate by checking the box: þ.

 



--------------------------------------------------------------------------------



 



SCHEDULE D
COMPLIANCE WITH LAWS
List any exceptions to the representation and warranty in the second sentence of
Section 2.2(m) of the Agreement.
If none, please so indicate by checking the box: þ.
List any exceptions to the representation and warranty in the last sentence of
Section 2.2(m) of the Securities Purchase Agreement.
If none, please so indicate by checking the box: þ.

 



--------------------------------------------------------------------------------



 



SCHEDULE E
REGULATORY AGREEMENTS
List any exceptions to the representation and warranty in Section 2.2(s) of the
Agreement.
If none, please so indicate by checking the box: þ.

 



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF CERTIFICATE OF DESIGNATIONS
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



ANNEX B-1
FORM OF WAIVER FOR THE SENIOR EXECUTIVE OFFICERS
AND THE SENIOR PARTNERS
     In consideration for the benefits I will receive as a result of the
participation of American International Group, Inc. (together with its
subsidiaries and affiliates, the “Company”) in the United States Department of
the Treasury’s Program for Systemically Significant Failing Institutions (as set
forth in Notice 2008-PSSFI) and any other economic stabilization program
implemented by the Department of the Treasury under the Emergency Economic
Stabilization Act of 2008 (the “Act”) either prior to or subsequent to the date
of this letter from me (any such program, including the Program for Systemically
Significant Failing Institutions, an “EESA Program”), I hereby voluntarily waive
any claim against any of the United States and the Company, the Company’s Board
of Directors, any individual member of the Company’s Board of Directors and the
Company’s officers, employees, representatives and agents for any changes to my
compensation or benefits that are required to comply with the regulations issued
by the Department of the Treasury in connection with an EESA Program, including
without limitation the regulations issued on October 20, 2008, as well as the
limitations under the letter agreement between me and the Company dated
November 12, 2008 regarding the term sheet agreement between the Company and
United States Department of the Treasury (the “Limitations”).
     I acknowledge that the aforementioned regulations and Limitations may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including so-called “golden
parachute” agreements), whether or not in writing, that I may have with the
Company or in which I may participate as they relate to the period the United
States holds any equity or debt securities of the Company acquired through an
EESA Program, including without limitation the Program for Systemically
Significant Failing Institutions, or for any other period applicable under such
EESA Program or Limitations, as the case may be.
     This waiver includes all claims I may have under the laws of the United
States or any state related to the requirements imposed by the aforementioned
regulations and Limitations, including without limitation a claim for any
compensation or other payments or benefits I would otherwise receive, any
challenge to the process by which the aforementioned regulations or Limitations
are or were adopted and any tort or constitutional claim about the effect of
these regulations or Limitations on my employment relationship.
Intending to be legally bound, I have executed this Waiver
as of this ___th day of November, 2008.

                        Name:              

 



--------------------------------------------------------------------------------



 



         

ANNEX B-2
FORM OF WAIVER FOR THE COMPANY
In consideration for the benefits that it will receive as a result of its
participation in the United States Department of the Treasury’s Programs for
Systemically Significant Failing Institutions (as set forth in Notice
2008-PSSFI) and any other economic stabilization program implemented by the
Department of the Treasury under the Emergency Economic Stabilization Act of
2008 (the “EESA”) either prior to or subsequent to the date of this letter (any
such program, including the Programs for Systemically Significant Failing
Institutions, an “EESA Program”), American International Group, Inc. (together
with its subsidiaries and affiliates, the “Company”) hereby voluntarily waives
any claim against the United States for any changes to compensation or benefits
of the Company’s employees that are required to comply with the regulations
issued by the Department of the Treasury in connection with an EESA Program,
including without limitation the regulations issued on October 14, 2008 and the
requirements of Section 4.10 of the Securities Purchase Agreement dated as of
November 25, 2008 between the Company and the United States Department of the
Treasury.
The Company acknowledges that the aforementioned regulations and such
requirements may require modification of the compensation, bonus, incentive and
other benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that the Company may
have with its employees or in which such employees may participate as the
regulations and such requirements relate to the period the United States holds
any equity or debt securities of the Company acquired through an EESA Program,
including without limitation the Programs for Systemically Significant Failing
Institutions Program, or for any other period applicable under such EESA
Program.
This waiver includes all claims the Company may have under the laws of the
United States or any state related to the requirements imposed by the
aforementioned regulations and such requirements, including without limitation a
claim for any compensation or other payments or benefits the Company’s employees
would otherwise receive, any challenge to the process by which the
aforementioned regulations are or were adopted and any tort or constitutional
claim about the effect of these regulations on the Company’s employment
relationship with its employees.

 



--------------------------------------------------------------------------------



 



ANNEX C
FORM OF OPINION
     (a) The Company has been duly incorporated and is an existing corporation
in good standing under the laws of the state of its incorporation.
     (b) The Preferred Stock has been duly and validly authorized, and, when
issued and delivered pursuant to the Agreement, the Preferred Stock will be
validly issued and fully paid and non-assessable, will not be issued in
violation of any preemptive rights.
     (c) The Warrant has been duly authorized and, when executed and delivered
as contemplated hereby, will constitute a valid and legally binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
creditors’ rights and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity.
     (d) The shares of Common Stock issuable upon exercise of the Warrant have
been duly authorized and reserved for issuance upon exercise of the Warrant and
when so issued in accordance with the terms of the Warrant will be validly
issued, fully paid and non-assessable.
     (e) The Company has the corporate power and authority to execute and
deliver the Agreement and the Warrant to carry out its obligations thereunder
(which includes the issuance of the Preferred Stock, Warrant and Warrant
Shares).
     (f) The execution, delivery and performance by the Company of the Agreement
and the Warrant and the consummation of the transactions contemplated thereby
have been duly authorized by all necessary corporate action on the part of the
Company and its stockholders, and no further approval or authorization is
required on the part of the Company, other than the vote of the stockholders
described in Section 3.1(b) of the Agreement.
     (g) The Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the creditors’ rights and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity; provided, however, such counsel need express no
opinion with respect to Section 3.1(b) or Section 4.5(g) or the severability
provisions of the Agreement insofar as Section 3.1(b) or Section 4.5(g)is
concerned.

 



--------------------------------------------------------------------------------



 



ANNEX D
FORM OF WARRANT
[SEE ATTACHED]

 